
	

113 HR 2702 IH: No Child Left Inside Act of 2013
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2702
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Sarbanes (for
			 himself, Mr. Fitzpatrick,
			 Ms. Bonamici,
			 Mrs. Capps,
			 Mrs. Christensen,
			 Mr. Cummings,
			 Mr. Ellison,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Huffman, Mr. Holt,
			 Ms. Lee of California,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. McNerney,
			 Ms. Pingree of Maine,
			 Mr. Polis, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding improving environmental literacy to better prepare students for
		  postsecondary education and careers, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the No Child Left Inside Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. References.
					Sec. 4. Authorization of appropriations.
					TITLE I—Environmental literacy
					Sec. 101. Environmental literacy.
					TITLE II—Promoting environmental literacy in education
				programs
					Sec. 201. Amendments to title II, part B.
					Sec. 202. Amendments to title IV, part B.
					TITLE III—National activities to enhance
				environmental literacy
					Sec. 301. Availability of other environmental literacy
				information.
					Sec. 302. Federal interagency
				coordination on environmental literacy.
				
			2.FindingsThe Congress finds that:
			(1)Children and young
			 adults are increasingly disconnected from the natural world around them,
			 spending less time outside playing, exploring, and learning.
			(2)Play and learning
			 in nature is important to the intellectual, social, and physical development of
			 youth.
			(3)Environmental
			 education, as part of the formal prekindergarten through grade 12 school
			 curriculum, provides opportunities for youth to get outside and learn about the
			 natural world, has positive impacts on student achievement in all subjects and
			 especially in science, reading, mathematics, and social studies, and improves
			 critical thinking skills, enthusiasm for learning, stewardship, and healthy
			 lifestyles.
			(4)By many
			 indicators, the United States is falling behind other nations in preparing
			 students with the educational tools necessary to compete for the growing
			 opportunities in the sciences, including environmental, natural resource, and
			 energy-related careers.
			(5)Reports by boards
			 of the National Science Foundation, the National Environmental Education
			 Advisory Council, and the National Council for Science and the Environment,
			 among others, have called for a systemic approach to environmental education in
			 the formal education system to improve the environmental literacy of youth and
			 better prepare students for college and the 21st century workforce.
			(6)Forty-eight States
			 have developed, or are in the process of developing, environmental literacy
			 plans to effectively integrate environmental education into the prekindergarten
			 through grade 12 curriculum and ensure that students graduate from high school
			 environmentally literate. At the same time, most states are aligning curricula
			 with the Common Core State Standards.
			(7)Support from the
			 Department of Education is needed to help State and local educational agencies,
			 and the partners of such agencies, implement environmental literacy plans and
			 advance State curriculum frameworks for environmental and natural resource
			 education that meets new State academic content and student achievement
			 standards and aligns with the Next Generation Science Framework.
			(8)Federal science
			 and natural resource agencies have important resources, including Federal lands
			 and laboratories, content experts, data, and programs that can inform and
			 support State and local environmental literacy policies and programming.
			3.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.Authorization of
			 appropriations
			(a)AuthorizationThere
			 are authorized to be appropriated to carry out subpart 22 of the Elementary and
			 Secondary Education Act of 1965, such sums as may be necessary for fiscal year
			 2014 and each of the 4 succeeding fiscal years.
			(b)DistributionWith
			 respect to any amount appropriated under subsection (a) for a fiscal
			 year—
				(1)not less than 70
			 percent of such amount shall be used to carry out section 5622 of the
			 Elementary and Secondary Education Act of 1965 for such fiscal year; and
				(2)not more than 30
			 percent of such amount shall be used to carry out section 5623 of such Act for
			 such fiscal year.
				IEnvironmental
			 Literacy
			101.Environmental
			 LiteracyPart D of title V (20
			 U.S.C. 7201 et seq.) is amended by adding at the end the following:
				
					22Environmental
				Literacy
						5621.DefinitionsIn this subpart:
							(1)Eligible
				partnershipThe term eligible partnership means a
				partnership that includes a local educational agency and not less than 1 of the
				following partners:
								(A)A teacher
				preparation program at an institution of higher education.
								(B)The environmental
				or life sciences department of an institution of higher education.
								(C)Another local
				educational agency, a public charter school, a public elementary school or
				secondary school, or a consortium of such schools.
								(D)A Federal, State,
				regional, or local environmental or natural resource management agency, or
				parks and recreation department, that has demonstrated effectiveness,
				expertise, and experience in the field of environmental literacy, including the
				professional development of teachers.
								(E)A nonprofit
				organization that has demonstrated effectiveness, expertise, and experience in
				the field of environmental literacy, including the professional development of
				teachers.
								(2)Environmental
				literacyThe term environmental literacy means a
				fundamental understanding of ecological principles, the systems of the natural
				world, and the relationships and interactions between natural and man-made
				environments.
							(3)Environmental
				literacy planThe term environmental literacy plan
				means a plan developed, approved, or sponsored by the State educational agency
				in consultation with State environmental agencies, State environmental
				education associations, and State natural resource agencies, and with input
				from the public, that:
								(A)Prepares students
				to understand ecological principles, the systems of the natural world, and the
				relationships and interactions between natural and man-made
				environments.
								(B)Provides field and
				hands-on experiences as part of the regular school curriculum and creates
				programs that contribute to healthy lifestyles through outdoor recreation and
				sound nutrition.
								(C)Provides
				environmental service learning opportunities.
								(D)Provides targeted
				professional development opportunities for teachers that improves the
				teachers'—
									(i)environmental and
				natural resource content knowledge; and
									(ii)pedagogical
				skills in teaching about the environment, including the use of—
										(I)interdisciplinary,
				field-based, and research-based learning; and
										(II)science,
				technology, engineering, and mathematics content knowledge and tools.
										(E)Describes the
				measures the State will use to assess the environmental literacy of students,
				including—
									(i)relevant State
				academic content standards and content areas regarding environmental education,
				and courses or subjects where environmental education instruction will be
				integrated throughout the prekindergarten through grade 12 curriculum;
				and
									(ii)a
				description of the relationship of the plan to the secondary school graduation
				requirements of the State.
									(F)Describes how the
				State educational agency will implement the plan, in partnership with
				non-governmental organizations, Federal agencies, State environmental agencies,
				State environmental education associations, State natural resource agencies,
				and local educational agencies, including how the State educational agency will
				secure funding and other necessary support.
								(G)Is periodically
				updated by the State educational agency not less often than every 5
				years.
								(4)High-need local
				educational agencyThe term high-need local educational
				agency means a local educational agency—
								(A)for which not less
				than 20 percent of the children served by the agency are children from
				low-income families;
								(B)that serves not
				fewer than 10,000 children from low-income families;
								(C)that meets the
				eligibility requirements for funding under section 6211(b); or
								(D)that meets the
				eligibility requirements for funding under section 6221(b).
								5622.Grants for
				Implementation of Environmental Literacy Plans
							(a)Program
				authorizedFrom amounts
				appropriated for this section, the Secretary shall award grants to States to
				enable the States to award subgrants, on a competitive basis, to eligible
				partnerships to support the implementation of the State environmental literacy
				plan.
							(b)Application
								(1)In
				generalA State that desires a grant under this section shall
				submit an application to the Secretary, at such time, in such manner, and
				containing such information as the Secretary may require.
								(2)ContentsEach
				application under this subsection shall—
									(A)include the
				State’s environmental literacy plan and information on the status of
				implementation of such plan;
									(B)describe how funds
				received under this subsection will assist the State in furthering the
				implementation of the State’s environmental literacy plan;
									(C)describe the
				process the State will use to make subgrants to eligible partnerships;
				and
									(D)describe the
				process the State will use to evaluate the impact of the activities assisted
				under this subpart.
									(c)Peer
				reviewThe Secretary shall—
								(1)establish a peer
				review process to assist in the review of grant applications under this
				section;
								(2)appoint
				individuals to the peer review process who—
									(A)are representative
				of parents, teachers, State educational agencies, State environmental agencies,
				State natural resource agencies, local educational agencies, and
				nongovernmental organizations; and
									(B)are familiar with
				national environmental issues and the health and educational needs of students;
				and
									(3)include, in the
				peer review process, appropriate representatives from the Department of
				Commerce, the Department of the Interior, the Department of Energy, the
				Environmental Protection Agency, and other appropriate Federal agencies, to
				provide environmental expertise and background for evaluation of the State
				environmental literacy plan.
								(d)Administrative
				expensesA State receiving a grant under this subsection may use
				not more than 2.5 percent of the grant funds for administrative
				expenses.
							(e)State
				Educational Agency Report
								(1)In
				generalEach State receiving a grant under this subpart shall
				prepare and submit an annual report to the Secretary containing information
				about—
									(A)the implementation
				of the environmental literacy plan; and
									(B)the grant
				activities supported under this subpart.
									(2)Report
				requirementsThe report required by this section shall be—
									(A)in the form
				specified by the Secretary;
									(B)based on the
				State's ongoing evaluation activities; and
									(C)made readily
				available to the public.
									(f)Subgrants
				authorized
								(1)Subgrants to
				eligible partnershipsFrom amounts made available to a State
				educational agency under subsection (a), the State educational agency shall
				award subgrants, on a competitive basis, to eligible partnerships serving the
				State, to enable the eligible partnerships to carry out the authorized
				activities described in subsection (h).
								(2)DurationThe
				State educational agency shall award each subgrant under this section for a
				period of not more than 3 years.
								(3)PriorityIn
				making subgrants under this section, a State shall give priority to eligible
				partnerships that include a high-need local educational agency.
								(4)Supplement, not
				supplantFunds provided to an eligible partnership under this
				section shall be used to supplement, and not supplant, funds that would
				otherwise be used for activities authorized under this section.
								(g)Application
				requirements
								(1)In
				generalEach eligible partnership desiring a subgrant under this
				section shall submit an application to the State educational agency, at such
				time, in such manner, and accompanied by such information as the State
				educational agency may require.
								(2)ContentsEach
				application submitted under paragraph (1) shall include—
									(A)a description of
				teacher professional development needs, with respect to the teaching and
				learning of environmental content;
									(B)an explanation of
				how the activities to be carried out by the eligible partnership are expected
				to improve student academic achievement and strengthen the quality of
				environmental instruction;
									(C)a description of
				how the activities to be carried out by the eligible partnership—
										(i)will be aligned
				with challenging State academic content standards and student academic
				achievement standards in environmental education, to the extent such standards
				exist, and with the State's environmental literacy plan; and
										(ii)will advance the
				teaching of interdisciplinary courses that integrate the study of natural,
				social, and economic systems and that include strong field components in which
				students have the opportunity to directly experience nature through outdoor
				environmental learning;
										(D)a description of
				how the activities to be carried out by the eligible partnership will ensure
				that teachers are trained in the use of field-based or service learning to
				enable the teachers—
										(i)to
				use the local environment and community as a resource; and
										(ii)to improve
				student understanding of the environment and increase academic
				achievement;
										(E)a description
				of—
										(i)how the eligible
				partnership will carry out the authorized activities described in subsection
				(h); and
										(ii)the eligible
				partnership's evaluation and accountability plan described in subsection (i);
				and
										(F)a description of
				how the eligible partnership will continue the activities funded under this
				section after the grant period has expired.
									(h)Authorized
				activitiesAn eligible partnership shall use the subgrant funds
				provided under this section for 1 or more of the following activities related
				to elementary schools or secondary schools:
								(1)Providing
				targeted, job-embedded professional development opportunities for teachers that
				improve the environmental content knowledge and pedagogical skills in teaching
				about the environment of such teachers, including in the use of—
									(A)interdisciplinary,
				research-based, and field-based learning; and
									(B)technology in the
				classroom.
									(2)Establishing and
				operating environmental education summer workshops or institutes, including
				follow-up professional development, for elementary and secondary school
				teachers, and preschool teachers, as appropriate, to improve pedagogical skills
				and content knowledge for the teaching of environmental education.
								(3)Developing or
				redesigning more rigorous environmental education curricula that—
									(A)are aligned with
				challenging State academic content standards in environmental education, to the
				extent such standards exist, and with the State environmental literacy plan;
				and
									(B)advance the
				teaching of interdisciplinary courses that integrate the study of natural,
				social, and economic systems and that include strong field components.
									(4)Designing programs
				to prepare teachers at a school to provide mentoring and professional
				development to other teachers at such school to improve teacher environmental
				education content knowledge and pedagogical skills.
								(5)Establishing and
				operating programs to bring teachers and students into contact with working
				professionals in environmental fields to deepen such teachers' knowledge of
				environmental content and research practices.
								(6)Creating
				initiatives that seek to incorporate environmental education within teacher
				training programs or accreditation standards consistent with the State
				environmental literacy plan.
								(7)Promoting the
				integration of outdoor environmental education lessons into the regular school
				curriculum and schedule in order to further the knowledge and professional
				development of teachers and help students directly experience nature.
								(i)Evaluation and
				accountability plan
								(1)In
				generalEach eligible partnership receiving a subgrant under this
				section shall develop an evaluation and accountability plan for activities
				assisted under this section that includes rigorous objectives that measure the
				impact of the activities.
								(2)ContentsThe
				plan developed under paragraph (1) shall include measurable objectives to
				increase the number of teachers who participate in environmental education
				content-based professional development activities.
								(j)Report by
				eligible partnershipsEach eligible partnership receiving a
				subgrant under this section shall report annually, for each year of the
				subgrant, to the State educational agency regarding the eligible partnership's
				progress in meeting the objectives described in the accountability plan of the
				eligible partnership under subsection (i).
							5623.Environmental
				education grant program to help build national capacity
							(a)PurposesThe purposes of this section are—
								(1)to strengthen environmental education as an
				integral part of the elementary school and secondary school curriculum;
				and
								(2)to disseminate information about best
				practices and resources available to support environmental literacy
				programs.
								(b)Grant program
				authorized
								(1)In
				GeneralThe Secretary is authorized to award grants, on a
				competitive basis, to eligible partnerships to enable the eligible partnerships
				to pay the Federal share of the costs of activities under this section.
								(2)DurationEach
				grant under this section shall be for a period of not less than 1 year and not
				more than 3 years.
								(3)PriorityIn
				making grants under this section, the Secretary shall give priority to eligible
				partnerships that include a high-need local educational agency.
								(c)ApplicationsEach eligible partnership desiring a grant
				under this section shall submit to the Secretary an application that
				contains—
								(1)a plan to initiate, expand, or improve
				environmental education programs in order to make progress toward
				meeting—
									(A)challenging State
				academic content standards and student academic achievement standards in
				environmental education, to the extent such standards exist; and
									(B)academic standards
				that are aligned with the State's environmental literacy plan; and
									(2)an evaluation and
				accountability plan for activities assisted under this section that includes
				rigorous objectives that measure the impact of activities funded under this
				section.
								(d)Use of
				fundsGrant funds made
				available under this section shall be used for 1 or more of the
				following:
								(1)Developing and
				implementing State curriculum frameworks for environmental education that
				meet—
									(A)challenging State
				academic content standards and student academic achievement standards for
				environmental education, to the extent such standards exist; and
									(B)academic standards
				that are aligned with the State's environmental literacy plan under section
				5622.
									(2)Replicating or
				disseminating information about proven and tested model environmental education
				programs that—
									(A)use the
				environment as an integrating theme or content throughout the curriculum;
				or
									(B)provide
				integrated, interdisciplinary instruction about natural, social, and economic
				systems along with field experience that provides students with opportunities
				to directly experience nature in ways designed to improve students' overall
				academic performance, personal health (including addressing child obesity
				issues), and understanding of nature.
									(3)Developing and
				implementing new approaches to advancing environmental education, and to
				advancing the adoption and use of environmental education content standards, at
				the State and local levels.
								(e)Eligible
				partnership reportIn order to continue receiving grant funds
				under this section after the first year of a multiyear grant under this
				section, the eligible partnership shall submit to the Secretary an annual
				report that—
								(1)describes the
				activities assisted under this section that were conducted during the preceding
				year;
								(2)demonstrates that
				progress has been made in helping schools to meet the State academic standards
				for environmental education described in subsection (d)(3); and
								(3)describes the
				results of the eligible partnership's evaluation and accountability
				plan.
								(f)Administrative
				provisions
								(1)Federal
				shareThe Federal share of a grant under this section shall not
				exceed—
									(A)90 percent of the
				total costs of the activities assisted under the grant for the first year for
				which the program receives assistance under this section; and
									(B)75 percent of such
				costs for each of the second and third years.
									(2)Administrative
				expensesNot more than 7.5 percent of the grant funds made
				available to an eligible partnership under this section for any fiscal year may
				be used for administrative expenses.
								(3)Availability of
				fundsAmounts made available to the Secretary to carry out this
				section shall remain available until expended.
								(g)Supplement, not
				supplantFunds made available
				under this section shall be used to supplement, and not supplant, any other
				Federal, State, or local funds available for environmental education
				activities.
							5624.Report to
				CongressNot later than 2
				years after the date of enactment of the No
				Child Left Inside Act of 2013 and every 2 years thereafter, the
				Secretary shall submit a report to Congress that—
							(1)describes the
				programs assisted under this subpart;
							(2)documents the
				success of such programs in improving national and State environmental
				education capacity; and
							(3)makes such
				recommendations as the Secretary determines appropriate for the continuation
				and improvement of the programs assisted under this
				subpart.
							.
			IIPromoting
			 environmental literacy in education programs
			201.Amendments to
			 title II, part B
				(1)Section 2201(b)(1)(B) (20 U.S.C.
			 6661(b)(1)(B)) is amended—
					(A)in clause (iii) by striking
			 or;
					(B)in clause (iv) by striking the period at
			 the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(v)a
				Federal, State, regional, or local science, environmental, or natural resource
				management agency or a nonprofit environmental education organization that has
				demonstrated effectiveness in improving the quality of mathematics and science
				instruction.
							.
					(2)Section 2202 (20
			 U.S.C. 6662) is amended—
					(A)in subsection
			 (b)(2)(B), by inserting , including any State environmental literacy
			 plan described in section 5621(a), after reform
			 activities; and
					(B)in subsection (c),
			 by adding at the end the following:
						
							(11)Professional
				development in the use of field-based or service learning to enable
				teachers—
								(A)to use the local
				environment and community as a resource; and
								(B)to enhance student
				understanding of mathematics and science through environmental
				education.
								.
					202.Amendments to
			 title IV, part B
				(1)Section
			 4201(b)(1)(A) (20 U.S.C. 7171(b)(1)(A)) is amended by inserting
			 environmental literacy, after technology.
				(2)Section 4205(a)
			 (20 U.S.C. 7175(a)) is amended—
					(A)by inserting the
			 following after paragraph (3):
						
							(4)environmental
				literacy activities;
							;
				and
					(B)by redesignating
			 paragraphs (4) through (12) as paragraphs (5) through (13),
			 respectively.
					IIINational
			 Activities
			301.Availability of
			 other environmental literacy information
				(a)Nondepartmental
			 environmental literacy assistance programsThe Secretary of Education shall request
			 that all Federal departments and agencies provide information on any
			 environmental literacy assistance program operated, sponsored, or supported by
			 such Federal department or agency, including information about the application
			 procedures, financial terms and conditions, and other relevant information for
			 each program, and each Federal department or agency shall promptly respond to
			 surveys or other requests from the Secretary of Education for the information
			 described in this subsection.
				(b)Public
			 InformationThe Secretary of Education shall ensure that not
			 later than 90 days after the Secretary of Education receives the information
			 required under subsection (a), the eligibility requirements, application
			 procedures, financial terms and conditions, and other relevant information for
			 each nondepartmental environmental literacy assistance program are searchable
			 and accessible through the Department of Education’s website and
			 cross-referenced with the United States Green Ribbon School application
			 information, in a manner that is simple and understandable for school districts
			 and communities.
				302.Federal
			 interagency coordination on environmental literacy
				(a)In
			 GeneralThe Secretary of Education shall coordinate environmental
			 literacy activities between the Department of Education, the Environmental
			 Protection Agency, the Department of the Interior, and the Department of
			 Commerce, including by carrying out the activities described in subsection
			 (b).
				(b)Coordination
			 activitiesIn coordinating environmental literacy activities, the
			 Secretary of Education shall—
					(1)assess current
			 Federal environmental education programs, goals, and budget items across
			 agencies;
					(2)assess
			 environment-based science, technology, engineering, and mathematics (referred
			 to as ‘‘eSTEM’’) achievement to demonstrate that learning about and in the
			 environment is an effective strategy for increasing engagement in learning and
			 academic achievement in STEM subject areas; and
					(3)produce adaptable
			 environmental literacy plan guidelines and identify coordinated resources
			 across Federal agencies that States and local educational agencies can follow
			 as States and local educational agencies work to develop environmental literacy
			 plans and programs of their own.
					(c)Advisory
			 PanelThe Secretary of Education shall appoint an advisory panel
			 of stakeholders, including representatives from State educational agencies,
			 local educational agencies, businesses, and nonprofit organizations that are
			 engaged in local environmental literacy efforts representing the geographic,
			 economic, and cultural diversity of the country, who shall meet quarterly to
			 advise and support interagency planning and assessment regarding environmental
			 literacy activities.
				(d)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, and annually thereafter, the Secretary of Education, the
			 Administrator of the Environmental Protection Agency, the Secretary of the
			 Interior, and the Secretary of Commerce shall prepare and submit a joint report
			 to Congress containing information about the coordination of environmental
			 literacy activities between Federal agencies.
				
